UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2015 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-178037 PAZOO, INC. (Exact name of registrant as specified in its charter) Nevada 27-3984713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 760 State Route 10, Suite 203 Whippany, NJ (Address of Principal Executive Offices) (Zip Code) (973) 884-0136 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§230.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x 928,396,490 shares of common stock, par value $0.001 per share, outstanding as of November 16, 2015. 1 Table of Contents Pazoo, Inc. Form 10-Q Table ofContents Page Part I Financial Information 3 Item 1 Financial Statements 3 Balance Sheets (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Cash Flow (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 Part II Other Information 18 Item 1 Legal Proceedings 18 Item 1A Risk Factors 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults Upon Senior Securities 18 Item 4 Mine Safety Disclosures 18 Item 5 Other Information 18 Item 6 Exhibits 18 Explanatory Note for Amendment #1: This Amendment #1 to our Quarterly Report dated September 30, 2015, only furnishes the XBRL presentation not filed with the previous 10Q filed on November 16, 2015. No other changes, revisions, or updates were made to the original amended filing. 2 Table of Contents Part I – FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (Unaudited) The results reflected in the unaudited Condensed Consolidated Statement of Operations for the three month period ended September 30, 2015 may not be indicative of results expected for the full year.The following unaudited Condensed Consolidated Financial Statements should be read in conjunction with the Notes to the Financial Statements, Management’s Discussion and Analysis of Financial Condition and Results of Operations shown in Item 2 of Part I of this report, as well as the audited financial statements and related notes to the financial statements in the Company’s Annual Report on Form 10-K filed on May 13, 2015 with the Securities and Exchange Commission (SEC) for the year ended December 31, 2014.Certain information and note disclosures normally included in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the instructions to Article 8 Regulation S-X. PAZOO, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Accounts receivable - related party - Stock subscription receivable Inventories Prepaid expenses Total current assets Fixed assets, net - Goodwill - Intangible assets, net - Total other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Loans payable Interest payable Convertible debt, net of unamortized discounts of $681,729 and $413,898 Contingent consideration liabilities - Derivative liabilities Total current liabilities Long-term liabilities: Long-term portion of convertible debt, net of unamortized discounts of $844,598 and $783,668 Capital Lease - Total long-term liabilities Total liabilities Stockholders' deficit Common stock, $0.001 par value; 2,950,000,000 shares authorized,756,283,587 and 193,030,398 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively Convertible preferred stock, Ser. A, $0.001 par value, 10,000,000 shares authorized, 2,503,526 and 1,036,394 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively. Convertible Preferred stock, Ser. B, $0.001 par value, 5,000,000 shares authorized, 1,637,500 and 1,187,500shares issued and outstanding at September 30, 2015and December 31, 2014, respectively. Convertible Preferred stock, Ser. C, $0.001 par value, 10,000,000 shares authorized, 1,233,000 and 0shares issued and outstanding at September 30, 2015and December 31, 2014, respectively. - Additional paid-in capital Accumulated deficit (9,840,414 ) (7,419,949 ) Total stockholders' deficit (1,605,885 ) (2,785,884 ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Table of Contents PAZOO, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues, net: Advertising sales $ Merchandise sales - ) - Total revenues,net Cost of goods sold Merchandise sales - - - Total cost of goods sold - - - Gross profit Operating expenses: Selling, general and administrative expenses Professional fees Website setup Total operating expenses Loss from operations (539,365 ) (809,005 ) (2,634,463 ) ) Other expenses: Gain/(Loss) on derivative liabilities (274,017 ) (220,447 ) ) ) Gain/(Loss) on debt extinguishment - - Net gain on change in fair valueof equity method investment - - ) - Amortization of debt discount - ) - ) Interest expense (1,008,648 ) - (1,623,046 ) ) Net Income (loss) $ $ ) $ ) $ ) Series A preferred stock dividends (2,016 ) (3,650 ) (35,155 ) ) Net Income(loss) attributable to common stockholders $ $ ) $ ) $ ) Net Income (loss) per common share – basic and diluted $ $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Table of Contents PAZOO, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discounts Depreciation - Amortization - Stock-based compensation (Gain)/loss on derivative liabilities (Gain)/loss on debt extinguishment Loss on true-up of convertible notes - Additional common shares issued for true-up of convertible notes - Impairment loss on equity method investment - Changes in operating assets and liabilities: Accounts receivable ) ) Accounts receivable - related party Stock subscription receivable - Inventory - Prepaid expenses and other current assets Accounts payable and accrued liabilities Interest payable - Net cash used in operating activities ) ) Cash flows from investing activities: Deposit made on acquisition of investment - ) Cash paid for intangible asset ) - Cash received in acquisition of MA & Associates - Acquisition of fixed assets - Investment in equity method investee ) - Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on convertible note, net of original issue discounts Repayments on convertible notes ) - Borrowings on loan payable - Proceeds from issuing common stock Proceeds from sale of Series C preferred stock - Proceeds from exercise of Series A preferred warrants - Proceeds from sale of Series A preferred stock and warrants Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents beginning of period Cash and cash equivalents end of period $ $ Supplemental Disclosure of Cash Flows Information Cash paid for interest $ - $ - Cash paid for income taxes - - Noncash Investing and Financing Activities Fixed assets acquired through capital lease $ $
